Blackburn, Judge.
Derricus Haselrig appeals his convictions of selling cocaine and selling cocaine within 1,000 feet of a housing project. On appeal Haselrig contends that the trial court erred in failing to grant his motion for continuance and that his trial counsel was ineffective.
1. Haselrig contends that the trial court erred in denying his motion for a continuance. Haselrig’s counsel attempted to object to the all white venire panel from which he was required to select a jury. However, OCGA § 15-12-162 requires that such a motion be in writing, and the trial court denied Haselrig’s motion.
After selecting jurors, the trial court recessed for lunch. Upon return from lunch, Haselrig’s counsel again objected to the composition of the jury panel. Haselrig’s counsel requested a continuance to prepare the motion, which the trial court also denied.
“A motion for continuance is addressed to the sound discretion of the trial court, and this court will not interfere unless it is clearly shown that the court abused its discretion. OCGA § 17-8-22.” (Citations and punctuation omitted.) Kennedy v. State, 217 Ga. App. 18 (1) (456 SE2d 288) (1995). We cannot say that the trial court abused its discretion, especially considering the timing of the lunch recess which would have provided counsel with the opportunity to write the required motion.
2. Haselrig argues for the first time on appeal that his trial counsel was ineffective. “In order to preserve the issue of trial counsel’s effectiveness for appellate review, a claim of ineffective assistance of *874counsel must be determined by means of an evidentiary hearing at the earliest practicable moment. Where the issue of ineffectiveness of counsel is raised for the first time on appeal, the case must be remanded to the trial court for an evidentiary hearing on the claim.” (Citations and punctuation omitted.) Id. at 19 (2). Accordingly, we remand this case to the trial court for such a hearing.
Decided April 2,1997.
Aldous D. McCrory, for appellant.
Stephen F. Lanier, District Attorney, Leigh E. Patterson, Assistant District Attorney, for appellee.

Case remanded with direction.


Pope, P. J., and Johnson, J., concur.